EXHIBIT 99.1 News Release QEP Resources, Inc. 1050 17th Street, Suite 500 Denver, CO80265 February 22, 2012 NYSE:QEP Contact:Scott Gutberlet Phone:303-672-6988 QEP RESOURCES REPORTS 2$1.39 BILLION AND PRODUCTION OF 275.2 BCFE Company replaces 313% of production and grows year-end 2011 proved crude oil and NGL reserves 107% DENVER — QEP Resources (NYSE: QEP) reported adjusted EBITDA (a non-GAAP measure) of $1,386.6 million for 2011 compared to $1,140.5 million in 2010, a 22% increase.Factors driving QEP’s results included 20% higher net production and 54% higher oil and NGL production from QEP Energy, increased gathering and processing margins at QEP Field Services, and higher net realized crude oil and NGL prices which more than offset net realized natural gas prices that were 11% lower than in the previous year at QEP Energy.Adjusted EBITDA in the fourth quarter of 2011 was $390.5 million compared to $298.5 million a year earlier, a 31% increase. ADJUSTED EBITDA BY SUBSIDIARY Three Months Ended December 31, Year Ended December 31, Change Change (in millions) QEP Energy $ $ 24
